EXHIBIT 10.3 (6)
AGREEMENT
     This Agreement (the “Agreement”) is entered into by and between A. H. Belo
Corporation, a Delaware corporation (“AHC”), Belo Corp., a Delaware corporation
(“Belo”), and the Pension Benefit Guaranty Corporation, a United States
government corporation (“PBGC,” and collectively with AHC and Belo, the
“Parties”), and is effective on the first date that each of the Parties has
signed this Agreement (the “Effective Date”).
WITNESSETH
     WHEREAS, PBGC is a wholly-owned United States government corporation
established under Section 4002 of the Employee Retirement Income Security Act of
1974, as amended (“ERISA”), 29 U.S.C. § 1302, to administer the pension plan
termination insurance program created by Title IV of ERISA, 29 U.S.C. §§
1301-1461; and
     WHEREAS, AHC is a publicly-traded corporation incorporated under the laws
of the State of Delaware, which maintains its headquarters at 508 Young Street,
Dallas, Texas 75202; and
     WHEREAS, Belo is a publicly-traded corporation incorporated under the laws
of the State of Delaware, which maintains its headquarters at 400 South Record
Street, Dallas, Texas 75202; and
     WHEREAS, AHC is the contributing sponsor (as that term is defined in ERISA
§ 4001(a)(13)) of the A. H. Belo Pension Plan I and the A. H. Belo Pension Plan
II (each an “AHC Plan,” and together, the “AHC Plans”); and
     WHEREAS, Belo is, and has been at all relevant times, the contributing
sponsor (as that term is defined in ERISA § 4001(a)(13)) of The G. B. Dealey
Retirement Pension Plan (the “GB Dealey Plan”) (together, with the AHC Plans,
the “Plans”), which provides benefits for certain current and former employees
of Belo and other members of Belo’s controlled group within the meaning of Title
IV of ERISA (any such member, including Belo, a “Belo Controlled Group Member”);
and
     WHEREAS, the Plans are, and have been at all relevant times, tax-qualified
defined benefit pension plans (within the meaning of the Internal Revenue Code
of 1986, as amended (the “Code”)), whose benefits are insured by PBGC under
ERISA § 4022; and
     WHEREAS, on or about February 8, 2008, AHC became a separate
publicly-traded corporation as a result of a corporate spin-off from Belo (the
“2008 Spin-off”); and
     WHEREAS, on or about October 6, 2010, AHC and Belo entered into an
agreement (the “2010 Transfer Agreement”), whereby effective January 1, 2011,
Belo transferred approximately 55% to 60% of the GB Dealey Plan’s assets and
liabilities to the AHC Plans (the “Transfer,” and

1



--------------------------------------------------------------------------------



 



collectively with the 2008 Spin-off and the 2010 Transfer Agreement, the
“Transactions”), including an initial transfer of 95% of the estimated assets
allocable to the AHC Plans, to be followed by a “true-up” transfer of assets
from the GB Dealey Plan to the AHC Plans, pursuant to the 2010 Transfer
Agreement; and
     WHEREAS, PBGC has reviewed the Transactions and the Parties have discussed
the funding status of each Plan; and
     WHEREAS, PBGC, AHC and Belo have reached an understanding with respect to
the Transactions under which, inter alia, AHC will make certain contributions to
the AHC Plans in addition to those otherwise required by law.
     NOW THEREFORE, AHC and Belo, as applicable, severally not jointly, and
PBGC, for good and valuable consideration set out herein, the receipt and
sufficiency of which are hereby acknowledged, agree as follows:
1. Additional Contributions to the AHC Plans
     1.1 In addition to making any installments or other contributions to the
AHC Plans otherwise required under Code §§ 412 and 430 (including, without
limitation, Code § 430(j)(3)) (“Required Contributions”), AHC will contribute to
the AHC Plans a total of $30 million in the aggregate (collectively, the
“Additional Contributions”), payable in an initial installment of $20 million
due on or before March 31, 2011 (the “Initial Additional Contribution”), and in
two additional installments of $5 million each due on or before December 31,
2012 and December 31, 2013, respectively. AHC may allocate the Additional
Contributions between the AHC Plans in AHC’s sole discretion.
     1.2 AHC agrees that it will not at any time elect to create or increase any
prefunding balance (as defined in Code § 430(f)(6)) for either AHC Plan by
(a) all or any part of any Additional Contribution contributed to either AHC
Plan, or (b) any portion of any excess described in Code § 430(f)(6)(B)(i) that
is directly or indirectly attributable to any Additional Contribution that has
been contributed (in either case, an “Election”). AHC’s obligation not to make
an Election is continuing and will survive the termination of AHC’s other
obligations under this Agreement. AHC agrees that in the event that AHC makes an
Election, AHC will be obligated to contribute to the applicable AHC Plan the
amount so elected, the liability for such contribution will be immediately due
and payable to such AHC Plan upon the making of such Election without notice or
demand, and such liability may be enforced by PBGC on behalf of such AHC Plan.
Such obligation will be in addition to all other obligations of AHC under this
Agreement.
     1.3 AHC may, at any time and in its sole discretion, prepay any Additional
Contribution. In addition, each of AHC and Belo will each be entitled, in its
sole discretion, to take advantage of any funding relief available to it under
the Preservation of Access to Care for Medicare Beneficiaries and Pension
Funding Relief Act of 2010 and/or subsequent legislation, and applicable
guidance thereunder. To any extent permitted by law, all or any part of any
Additional Contribution may be designated as made for the plan year immediately
preceding the plan year in which actually made.

2



--------------------------------------------------------------------------------



 



     1.4 Notwithstanding anything to the contrary in this Agreement, if making
any Additional Contribution for a plan year would cause the maximum amount
deductible limit under Code § 404 or a successor Code provision (the
“Section 404 Limit”) with respect to both AHC Plans for that plan year to be
exceeded, then AHC may, in lieu of paying all of such Additional Contribution
directly to either (or both) of the AHC Plans on or before its due date: (a) pay
directly to either (or both) of the AHC Plans on or before such due date that
portion of such Additional Contribution, if any, that would not cause the
Section 404 Limit with respect to both AHC Plans to be exceeded; and (b) pay the
remaining portion of such Additional Contribution into an escrow account
reasonably acceptable to PBGC, to be held in escrow until the first plan year in
which payment of such remaining portion to one or more of the AHC Plans (as
directed by AHC) would not cause the Section 404 Limit of both AHC Plans to be
exceeded.
     1.5 (a) If (i) the plan administrator for each AHC Plan issues a notice of
intent to terminate to each affected party (within the meaning of Title IV of
ERISA) (other than PBGC) in compliance with ERISA § 4041(a)(2) and 29 C.F.R. §
4041.23 (with respect to either AHC Plan, a “NOIT”); (ii) AHC demonstrates to
PBGC’s reasonable satisfaction the wherewithal to satisfy all benefit
liabilities under both AHC Plans (such benefit liabilities for each AHC Plan to
be determined by PBGC in accordance with applicable law and may be estimated);
and (iii) a copy of the issued NOIT for each AHC Plan is provided to PBGC, then
AHC may suspend its obligation to make any Additional Contributions to the AHC
Plans unless and until (y) PBGC concludes in writing to AHC that the plan
administrator for either AHC Plan has failed to comply with any requirement of
ERISA § 4041, or applicable final PBGC regulations thereunder, with respect to a
standard termination of such AHC Plan (any such conclusion, for purposes of this
Agreement only and without any application to any administrative determination
by PBGC with respect to such standard termination, to be reasonably issued), or
(z) the plan administrator for either AHC Plan has abandoned the standard
termination process by written notice to PBGC (the date on which PBGC has given
written notice to the plan administrator for either AHC Plan of such conclusion
or on which the plan administrator for either AHC Plan has given written notice
to PBGC of such abandonment, the “Notification Date”).
          (b) Any and all suspended Additional Contributions that, but for the
operation of Section 1.5(a), would have otherwise come due under Section 1.1,
shall become due and payable on the 30th day after the Notification Date, and
each subsequent Additional Contribution will be made as it becomes due and
payable under Section 1.1.
     1.6 (a) In the event that any AHC Plan is merged into or consolidated with
another plan sponsored by AHC or a member of AHC’s controlled group, as those
terms are defined in Title IV of ERISA (each such member, including AHC, an “AHC
Controlled Group Member”), or another plan is merged into or consolidated with
any AHC Plan, the obligations of AHC under this Agreement will apply to the plan
that results from such a merger or consolidation, and to each plan in a series
of such mergers or consolidations (a “Merged Plan”) to the same extent as if the
merger had not occurred, until such obligations terminate under Section 4.1.
          (b) In the event that an AHC Plan is merged into or consolidated with
a plan that is not sponsored by an AHC Controlled Group Member, or an AHC Plan
otherwise ceases to be sponsored by any AHC Controlled Group Member, AHC will
either (at AHC’s election)

3



--------------------------------------------------------------------------------



 



(i) continue to make any remaining Additional Contributions under this Agreement
in full to the remaining AHC Plan sponsored by an AHC Controlled Group Member,
and cease to have any obligation under this Agreement with respect to the plan
no longer sponsored by any AHC Controlled Group Member, or (ii) negotiate with
PBGC to make such modifications to this Agreement that may be necessary to
ensure the continued fair and reasonable application of any remaining Additional
Contributions due under this Agreement, provided, however, that in no event will
any such modification require AHC to make any payments in excess of those
otherwise required, or impose upon AHC terms and conditions materially different
than those required, under this Agreement as originally in effect.
          (c) In the event that both AHC Plans cease to be sponsored by an AHC
Controlled Group Member, and without limiting AHC’s right to consummate a merger
or consolidation involving any AHC Plan, AHC and PBGC agree to make
modifications to this Agreement that may be necessary to ensure the continued
fair and reasonable application of this Agreement, provided, however, that in no
event will any such modification require AHC to make any payments in excess of
those otherwise required, or impose upon AHC terms and conditions materially
different than those required, under this Agreement as originally in effect.
          (d) Nothing contained in this Agreement will be construed as limiting
AHC’s right to consummate a merger, consolidation or sale of its or any of its
subsidiaries’ assets.
     1.7 This Agreement will apply in the event of any spinoff or transfer of
plan assets or liabilities that involves any AHC Plan or Merged Plan, and as
soon as practicable before such spinoff or transfer, AHC and PBGC will agree on
modifications of this Agreement that may be necessary to ensure the continued
fair and reasonable application of this Agreement, provided, however, that in no
event will any such modification require AHC to make any payments in excess of
those otherwise required, or impose upon AHC terms and conditions materially
different than those required, under this Agreement as originally in effect.
     1.8 Except as provided in Sections 1.6 and 1.7, AHC’s obligations under
this Agreement will not be affected by any change in any AHC Plan’s contributing
sponsor or the membership of such a contributing sponsor’s controlled group, as
those terms are defined in Title IV of ERISA. Except as provided in Section 3,
nothing in this Agreement will affect PBGC’s ability to exercise any right, seek
any remedy, or enforce any provision under Title IV of ERISA or other applicable
law in connection with any contemplated or consummated transaction associated
with such a change.
2. Information and Notice
     2.1 For the period beginning January 1, 2011, and ending December 31, 2015
(notwithstanding any earlier termination of AHC and Belo obligations under
Section 4.1 of this Agreement), Belo will provide the following to PBGC with
respect to the GB Dealey Plan:
          (a) The most recent final actuarial valuation report within ten days
after the Effective Date, and subsequent actuarial valuation reports within
45 days after delivery in final form to Belo; and

4



--------------------------------------------------------------------------------



 



          (b) Statements of the market value of plan assets at the end of each
plan year, within 45 days after the end of such plan year; and
          (c) The Plan’s adjusted funding target attainment percentage
certification, within 45 days after delivery to Belo in its final form.
     2.2 For the period beginning January 1, 2011, and ending December 31, 2015
(notwithstanding any earlier termination of AHC and Belo obligations under
Section 4.1 of this Agreement), AHC will provide the following to PBGC:
          (a) With respect to each AHC Plan, a written statement of the amount
and date of each Additional Contribution and Required Contribution made, within
30 days after payment; and
          (b) A copy of any public filing made by AHC with the U.S. Securities
and Exchange Commission (the “SEC”) or with the New York Stock Exchange, within
five business days after such filing; provided that any such filing made by AHC
with the SEC pursuant to its Electronic Data Gathering, Analysis and Retrieval
system, or any successor filing system (“EDGAR”) shall be deemed to be provided
to the PBGC as of the time such filing is filed or furnished by EDGAR; and
          (c) A copy of any written report from AHC to AHC’s lender(s), within
five business days after the date on which such report was made, regarding any
covenant violation(s) under any loan agreement(s) for $5,000,000 or more that
has not been cured or waived and that serves as the basis for the acceleration
of debt under such agreement(s).
     2.3 Failure of AHC or Belo to timely provide information required under
Section 2.1 or Section 2.2 shall not constitute nonperformance of such Party’s
obligations under this Agreement unless such Party fails to provide such
information within 10 business days of its receipt of notification from the PBGC
of such failure.
3. Forbearance; Release
     3.1 So long as no Default (as defined in Section 6) has occurred and is
continuing, PBGC will forbear until the Release Date (as defined in Section 3.2)
from (a) pursuing any claim or otherwise taking any action against any Belo
Controlled Group Member or AHC Controlled Group Member to enforce ERISA §§
4062(e) and/or 4063, or any successor provision or applicable regulations
thereunder, arising out of or relating to the 2008 Spin-off, and/or
(b) instituting proceedings directly related to the Transactions to terminate
the GB Dealey Plan or any AHC Plan pursuant to ERISA § 4042(a)(4) or any
successor provision or applicable regulations thereunder.
     3.2 Effective upon the date of the timely contribution of the Initial
Additional Contribution by AHC to one or both of the AHC Plans (the “Release
Date”), PBGC agrees (a) not to pursue any claim or otherwise take any action
against any Belo Controlled Group Member or AHC Controlled Group Member to
enforce ERISA §§ 4062(e) and/or 4063, or any successor provision or applicable
regulations thereunder, arising out of or relating to the 2008 Spin-off (the
“4062(e)/4063 Claims”), and (b) not to institute proceedings directly related to
the Transactions

5



--------------------------------------------------------------------------------



 



to terminate the GB Dealey Plan or any AHC Plan pursuant to ERISA § 4042(a)(4)
or any successor provision or applicable regulations thereunder. For purposes of
this Section 3.2 and Section 3.3, if a case under Title 11 of the United States
Code has been commenced by or against AHC prior to the 91st day following the
date on which the Initial Additional Contribution has been paid to the AHC
Plans, the Release Date will not be deemed to occur until the Initial Additional
Contribution is no longer subject to avoidance in whole or in part under 11
U.S.C. § 547(b).
     3.3 Effective on the Release Date, PBGC will be deemed to have released and
forever discharged each Belo Controlled Group Member and AHC Controlled Group
Member, and each such member’s officers, directors, employees, shareholders,
subsidiaries, affiliates and representatives from any and all 4062(e)/4063
Claims.
4. Termination of AHC and Belo Obligations
     4.1 (a) Except as expressly provided in Sections 1.2, 2.1 and 2.2 of this
Agreement, the obligations of AHC and Belo under this Agreement will terminate
upon the earlier of (i) the date on which all of the Additional Contributions
have been paid to the AHC Plans, whether directly by AHC, or indirectly through
an escrow under Section 1.4, or both (the “Final Payment Date”), or
(ii) termination of both AHC Plans in standard terminations under ERISA §
4041(b).
          (b) For purposes of clause (a)(i) of this Section 4.1, if a case under
Title 11 of the United States Code has been commenced by or against AHC prior to
the 91st day following the date on which the last Additional Contribution has
been paid to the AHC Plans, the Final Payment Date will not be deemed to occur
until no Additional Contributions are subject to avoidance in whole or in part
under 11 U.S.C. § 547(b).
          (c) For purposes of clause (a)(ii) of this Section 4.1, termination of
the AHC Plans in standard terminations will not be deemed to occur until the
later of (i) the 180th day after the date on which PBGC receives Form 501—Post
Distribution Certifications for both AHC Plans indicating that each has
terminated in a standard termination under ERISA § 4041(b), or (ii) if PBGC has,
by such 180th day, issued audit findings or a notice of noncompliance with
respect to either such standard termination, the date on which all such audit
findings have been complied with or rescinded or on which all such notices of
noncompliance have been rescinded.
     4.2 AHC will provide PBGC and Belo with written notice of a determination
by AHC that one of the above termination events has occurred. PBGC agrees to
respond in writing to AHC and Belo within 30 days after receipt of such notice
as to whether it concurs with such determination, such concurrence not to be
unreasonably withheld.
5. Representations and Warranties; Covenants
     5.1 AHC hereby represents and warrants to PBGC that each of the following
statements is true and correct as of the Effective Date.
          (a) It is a Delaware corporation headquartered in Dallas, Texas, and
is qualified to do business under the laws of any state where a failure so to
qualify would have a

6



--------------------------------------------------------------------------------



 



material adverse effect on its operations. It has full power and authority to
enter into and perform its obligations under this Agreement and to carry out and
consummate the transactions contemplated by this Agreement.
          (b) Its execution, delivery, and performance of this Agreement and any
other documents to be executed by it in connection with this Agreement have been
duly authorized by all necessary corporate action.
          (c) Its execution and delivery of this Agreement, performance of its
obligations hereunder, and compliance with the terms and provisions herewith:
(i) will not violate in any material respect any law applicable to it or any of
its properties, such that the consequences of that violation could reasonably be
expected to have a material adverse effect on its ability to perform its
obligations hereunder; and (ii) will not violate any material contract or
agreement which is binding on it or its properties, or result in a breach of or
constitute (with due notice, lapse of time, or both) a default under any
indenture, agreement, lease, or other instrument to which it is a party, the
consequence of which could reasonably be expected to have a material adverse
effect on its ability to perform its obligations hereunder.
          (d) This Agreement has been duly executed by its authorized officers
or other representatives. This Agreement shall constitute a legal, valid, and
binding contract and agreement of it enforceable by PBGC, and only by PBGC, and
by any federal agency that is a successor to PBGC, against it in accordance with
the terms of this Agreement.
     5.2 Belo hereby represents and warrants to PBGC that each of the following
statements is true and correct as of the Effective Date.
          (a) It is a Delaware corporation headquartered in Dallas, Texas, and
is qualified to do business under the laws of any state where a failure so to
qualify would have a material adverse effect on its operations. It has full
power and authority to enter into and perform its obligations under this
Agreement and to carry out and consummate the transactions contemplated by this
Agreement.
          (b) Its execution, delivery, and performance of this Agreement and any
other documents to be executed by it in connection with this Agreement have been
duly authorized by all necessary corporate action.
          (c) Its execution and delivery of this Agreement, performance of its
obligations hereunder, and compliance with the terms and provisions herewith:
(i) will not violate in any material respect any law applicable to it or any of
its properties, such that the consequences of that violation could reasonably be
expected to have a material adverse effect on its ability to perform its
obligations hereunder; and (ii) will not violate any material contract or
agreement which is binding on it or its properties, or result in a breach of or
constitute (with due notice, lapse of time, or both) a default under any
indenture, agreement, lease, or other instrument to which it is a party, the
consequence of which could reasonably be expected to have a material adverse
effect on its ability to perform its obligations hereunder.
          (d) This Agreement has been duly executed by its authorized officers
or other representatives. This Agreement shall constitute a legal, valid, and
binding contract and

7



--------------------------------------------------------------------------------



 



agreement of it enforceable by PBGC, and only by PBGC, and by any federal agency
that is a successor to PBGC, against it in accordance with the terms of this
Agreement.
     5.3 PBGC hereby represents and warrants to AHC and Belo that each of the
following representations and warranties is true and correct as of the Effective
Date.
          (a) PBGC is a wholly-owned United States government corporation
established under Title IV of ERISA. PBGC has full power and authority to enter
into and perform its obligations under this Agreement and to carry out and
consummate the transactions contemplated by this Agreement.
          (b) PBGC’s execution, delivery, and performance of this Agreement have
been duly authorized by all necessary corporate action and are within PBGC’s
statutory authorization and authority.
          (c) PBGC’s execution and delivery of this Agreement, PBGC’s
performance of its obligations under this Agreement, PBGC’s consummation of the
transactions contemplated by this Agreement and PBGC’s compliance with the terms
and provisions of this Agreement (i) will not violate in any material respect
any law applicable to PBGC or any of its properties; and (ii) will not violate
any provision of Title IV of ERISA or PBGC’s charter or By-Laws, other
applicable statutes, regulations and rules governing PBGC, or any material
contract or agreement which is binding on PBGC or its properties.
          (d) This Agreement has been duly executed by authorized officers or
other representatives of PBGC. This Agreement shall constitute a legal, valid
and binding contract and agreement of PBGC enforceable against PBGC in
accordance with its terms.
6. Default; Remedies
     6.1 Default. The occurrence of any of the following events shall constitute
a “Default” under this Agreement:
          (a) AHC fails to timely make any Required Contribution.
          (b) AHC fails to timely make any Additional Contribution.
          (c) AHC makes an Election prohibited under Section 1.2.
          (d) Any representation or warranty made by AHC in Section 5.1 or by
Belo in Section 5.2 is untrue in any material respect as of the Effective Date.
          (e) Either AHC or Belo materially breaches any other covenant, term,
or condition of this Agreement and, if curable, fails to cure such breach within
14 days after such breach.
          (f) Either AHC or Belo (i) becomes insolvent; or (ii) is unable, or
admits in writing its inability to pay debts as they generally mature; or
(iii) makes a general assignment for the benefit of creditors or to an agent
authorized to liquidate any of its property; or (iv) makes or

8



--------------------------------------------------------------------------------



 



sends notice of a bulk transfer; or (v) files or, consents to the filing against
it, of a petition or other papers commencing a proceeding under Title 11 of the
United States Code or any similar type of insolvency proceeding (an “Insolvency
Proceeding”); or (vi) has an Insolvency Proceeding filed or instituted against
it which has not been dismissed within 30 days after its commencement, or in
which an order for relief has been entered against it, or (vii) applies to a
court for appointment of a receiver, trustee, or custodian for any of its
property; or (viii) has a receiver, trustee, or custodian appointed for any of
its property (with or without its consent).
          (g) Either AHC or Belo dissolves, suspends, or discontinues (other
than on a temporary basis) doing business.
          (h) A default with respect to any indebtedness of either AHC or Belo
with a balance in excess of $1,000,000, which default continues for more than
the applicable cure period, if any, with respect thereto, and such indebtedness
has been accelerated.
          (i) PBGC receives a notice of either AHC’s or Belo’s intent to
terminate one or more of the Plans in a distress termination pursuant to ERISA §
4041(c).
          (j) Subject to Sections 3.1 and 3.2, PBGC determines under ERISA §
4042(a) that any Plan must or should be terminated.
     6.2 Notice. AHC shall immediately give written notice to PBGC upon the
occurrence of any Default occurring under clauses (a) through (h) of Section 6.1
with respect to AHC. Belo shall immediately give written notice to PBGC upon the
occurrence of any Default occurring under clauses (d) through (h) of Section 6.1
with respect to Belo.
     6.3 Remedies. (a) If any Default occurs prior to the Release Date, then
PBGC’s remedies shall include the following:
          (i) declaring the entire amount of Additional Contributions due and
payable (provided, that, upon the occurrence of a Default under Section 6.1(f),
all Additional Contributions shall automatically become immediately due and
payable), whereupon (A) such amount shall be immediately due and payable without
presentment, demand, protest, or formalities of any kind, all of which AHC
hereby waives, and (B) such amount shall accrue interest, compounded daily, at
the rate provided in 29 C.F.R. § 4062.7(c) (compounded daily, as provided
therein), from the date of such Default until the whole amount is paid in full;
and
          (ii) pursuing claims against one or more AHC Controlled Group Members
or Belo Controlled Group Members or both under ERISA § 4062(e) with respect to
the 2008 Spin off; and
          (iii) instituting proceedings to terminate one or more of the Plans
pursuant to ERISA § 4042(a) on account of the Transactions.
     (b) If any Default occurs on or after the Release Date, then PBGC’s
remedies shall include the remedies described in clause (a)(i) of Section 6.3,
but will not include the remedies described in clauses (a)(ii) or (a)(iii) of
Section 6.3.

9



--------------------------------------------------------------------------------



 



     6.4 Remedies Not Exclusive. Except as provided in Section 3 and Section
6.3(b), no remedy recited in this Agreement with respect to the occurrence of a
Default shall limit PBGC in any manner from pursuing any and all remedies
provided under ERISA, the Code, or other applicable law. The rights and remedies
of the Parties provided for in this Agreement, or which PBGC or the other
Parties may otherwise have at law or in equity, shall be distinct, separate and
cumulative and shall not be deemed to be inconsistent with each other, and none
of them, whether or not exercised by PBGC or another Party, shall be deemed to
be in exclusion of any other, and any two or more of such rights and remedies
may be exercised at the same time, all to the fullest extent permitted by law.
7. General Provisions
     7.1 Limitation of Rights. This Agreement is intended to be and is for the
sole and exclusive benefit of PBGC, AHC (and any other AHC Controlled Group
Members, but with respect to Sections 3.1 — 3.3 only), and Belo (and any other
Belo Controlled Group Members, but with respect to Sections 3.1 — 3.3 only), and
their respective successors and permitted assigns. Nothing expressed or
mentioned in, or to be implied from, this Agreement gives any person other than
PBGC, AHC (and any other AHC Controlled Group Members, but with respect to
Sections 3.1 - 3.3 only) or Belo (and any other Belo Controlled Group Members,
but with respect to Sections 3.1 — 3.3 only) any legal or equitable right,
remedy, or claim against PBGC, AHC or Belo under or in respect of this
Agreement.
     7.2 Notices. All notices, demands, instructions, and other communications
required or permitted under this Agreement to any Party shall be in writing and
shall be personally delivered or sent by registered, certified, or express mail,
postage prepaid, return receipt requested, facsimile (which shall be immediately
followed by the original of such communication), or prepaid overnight delivery
service with confirmed receipt, and shall be deemed to be given for purposes of
this Agreement on the date the writing is received by the intended recipient.
Unless otherwise specified in a notice sent or delivered in accordance with the
foregoing provisions of this Section, all such notices, demands, instructions,
and other communications shall be sent to the Parties as indicated below:

     
To AHC:
  A. H. Belo Corporation
Attn: Chief Financial Officer
508 Young Street
Dallas, Texas 75202
Telephone: (214) 977-2248
Facsimile: (214) 977-8285

10



--------------------------------------------------------------------------------



 



     
 
  with a copy to:
 
   
 
  A. H. Belo Corporation
Attn: Legal Department
508 Young Street
Dallas, Texas 75202
Telephone: (214) 977-8200
Facsimile: (214) 977-8201
 
   
To Belo:
  Belo Corp.
Attn: Chief Financial Officer
400 South Record Street
Dallas, Texas 75202
Telephone: (214) 977-6626
Facsimile: (214) 977-8209
 
   
 
  with a copy to:
 
   
 
  Belo Corp.
Attn: General Counsel
400 South Record Street
Dallas, Texas 75202
Telephone: (214) 977-6601
Facsimile: (214) 977-7116
 
   
To PBGC:
  Department of Insurance Supervision and Compliance
Pension Benefit Guaranty Corporation
1200 K Street, N.W.
Washington, D.C. 20005-4026
Telephone: (202) 326-4070
Facsimile: (202) 842-2643
 
   
 
  with a copy to:
 
   
 
  Office of the Chief Counsel
Pension Benefit Guaranty Corporation
1200 K Street, N.W.
Washington, D.C. 20005-4026
Telephone: (202) 326-4020
Facsimile: (202) 326-4112

     7.3 Counterparts. This Agreement may be executed and delivered (including
by facsimile) in one or more counterparts and by different Parties on separate
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. A Party’s execution and
delivery of a counterpart may be evidenced by facsimile

11



--------------------------------------------------------------------------------



 



transmission of such counterpart, which shall be binding upon such Party with
the same effect as a manually executed and delivered counterpart.
     7.4 Entire Agreement. This Agreement contains the complete and exclusive
statement of the agreement and understanding by and among the Parties and
supersedes all prior agreements, term sheets, understandings, commitments,
representations, communications, and proposals, oral or written, among the
Parties or any of them relating to the subject matter of this Agreement. This
Agreement may not be amended, modified, or supplemented except by an instrument
in writing executed by the Parties hereto.
     7.5 No Waivers. The failure of any Party to enforce a provision of this
Agreement shall not constitute a waiver of such Party’s right to enforce that
provision of this Agreement.
     7.6 Headings. The headings contained in this Agreement are for convenience
only and shall not affect the meaning or interpretation of this Agreement.
     7.7 Governing Law. Except to any extent preempted by federal law, the laws
of the state of Delaware, without giving effect to Delaware’s rules concerning
conflicts of law, shall govern all disputes arising out of or relating to this
Agreement.
     7.8 Jurisdiction; Venue. The Parties consent to the exclusive jurisdiction
of the U. S. District Court for the District of Delaware or the U. S. District
Court for the District of Columbia for all disputes arising under or in
connection with this Agreement.
     7.9 No Admission of Liability. This Agreement is not and shall not be
construed as or deemed to be an admission or concession by or on the part of any
Party of any liability or the applicability or inapplicability of any provision
of ERISA or the Code in connection with any matter described in this Agreement,
and each Party expressly denies any liability or non-liability (as the case may
be) whatsoever.
     7.10 Construction. The language used in this Agreement shall be deemed to
be the language chosen by the Parties to express their mutual intent, and no
rule of strict construction shall be applied against any Party hereto. Nor shall
any rule of construction that favors a non-draftsman be applied. A reference to
any statute shall be deemed also to refer to all rules and regulations
promulgated under the statute, unless the context requires otherwise.
     7.11 Assignment. No Party may assign this Agreement in whole or in part, or
delegate any of its duties hereunder, without the express prior written consent
of the other Parties. Any such assignment or delegation made without such
express prior written consent(s) shall automatically be null and void ab initio.
     7.12 Unenforceable, Invalid Provisions. If any provision in this Agreement
shall be invalid, inoperative or unenforceable as applied in any particular
case, this shall not have the effect of rendering the provision in question
inoperative or unenforceable in any other case or circumstance. If any provision
of this Agreement shall be invalid, inoperative or unenforceable in all cases,
this shall not have the effect of rendering any other provision of this
Agreement invalid, inoperative, or unenforceable. The invalidity of any portion
of this Agreement shall not affect the remaining portions of this Agreement.

12



--------------------------------------------------------------------------------



 



     7.13 Inapplicability to Plans. This Agreement is not a document or
instrument governing any of the Plans, nor does anything in this Agreement
amend, supplement, or derogate from any of the documents and instruments
governing any of the Plans. Further, nothing in this Agreement alters, amends,
or otherwise modifies the operation or administration of any of the Plan.
     7.14 No Impact on Plan or Administration of Plans. Except to any extent
expressly provided herein, nothing in this Agreement (i) restricts the authority
of any fiduciary of any Plan to administer such Plan, invest its assets, or
otherwise deal with, interpret, or administer such Plan or its assets; or
(ii) restricts the authority of AHC or Belo (or any successor), as a sponsor of
a Plan, to amend, alter, modify, supplement, merge, or terminate such Plan, or
to transfer assets and/or liabilities between that a Plan and another pension
plan.
     IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly
executed below by their respective duly authorized officers.

                  Pension Benefit Guaranty Corporation       A. H. Belo
Corporation
 
                /s/ Michael Rae       /s/ Alison K. Engel           Michael Rae
      Alison K. Engel Acting Chief Insurance Program Officer       Senior Vice
President/Chief Financial Officer
 
               
Date:
  March 10, 2011       Date:   March 10, 2011
 
               
 
               
 
               
 
                            Belo Corp.
 
                            /s/ Carey P. Hendrickson                          
Carey P. Hendrickson             Senior Vice President/Chief Financial Officer
 
          Date:   March 10, 2011
 
               

13